       Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Mac Myungho Lee, in individual            Act; Unruh Civil Rights Act
14     and representative capacity as
       trustee of the Lee Family Trust;
15     Jeong Lee, in individual and
       representative capacity as trustee of
16     the Lee Family Trust;
       Kevin Mark Sanck; and Does 1-10,
17               Defendants.
18
19         Plaintiff Scott Johnson complains of Mac Myungho Lee, in individual
20   and representative capacity as trustee of the Lee Family Trust; Jeong Lee, in
21   individual and representative capacity as trustee of the Lee Family Trust;
22   Kevin Mark Sanck; and Does 1-10 (“Defendants”), and alleges as follows:
23
24     PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
26   level C-5 quadriplegic. He cannot walk and also has significant manual
27   dexterity impairments. He uses a wheelchair for mobility and has a specially
28   equipped van.


                                            1

     Complaint
       Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 2 of 8




 1     2. Defendant Mac Myungho Lee, in individual and representative capacity
 2   as trustee of the Lee Family Trust, owned the real property located at or about
 3   2298 Story Rd., San Jose, California, in March 2019.
 4     3. Defendant Jeong Lee, in individual and representative capacity as
 5   trustee of the Lee Family Trust, owned the real property located at or about
 6   2298 Story Rd., San Jose, California, in March 2019.
 7     4. Defendant Mac Myungho Lee, in individual and representative capacity
 8   as trustee of the Lee Family Trust, owned the real property located at or about
 9   2298 Story Rd., San Jose, California, in April 2019.
10     5. Defendant Jeong Lee, in individual and representative capacity as
11   trustee of the Lee Family Trust, owned the real property located at or about
12   2298 Story Rd., San Jose, California, in April 2019.
13     6. Defendant Mac Myungho Lee, in individual and representative capacity
14   as trustee of the Lee Family Trust, owns the real property located at or about
15   2298 Story Rd., San Jose, California, currently.
16     7. Defendant Jeong Lee, in individual and representative capacity as
17   trustee of the Lee Family Trust, owns the real property located at or about
18   2298 Story Rd., San Jose, California, currently.
19     8. Defendant Kevin Mark Sanck owned Jack’s Liquors located at or about
20   2298 Story Rd., San Jose, California, in March 2019.
21     9. Defendant Kevin Mark Sanck owned Jack’s Liquors located at or about
22   2298 Story Rd., San Jose, California, in April 2019.
23     10. Defendant Kevin Mark Sanck owns Jack’s Liquors (“Store”) located at
24   or about 2298 Story Rd., San Jose, California, currently.
25     11. Plaintiff does not know the true names of Defendants, their business
26   capacities, their ownership connection to the property and business, or their
27   relative responsibilities in causing the access violations herein complained of,
28   and alleges a joint venture and common enterprise by all such Defendants.


                                            2

     Complaint
       Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 3 of 8




 1   Plaintiff is informed and believes that each of the Defendants herein,
 2   including Does 1 through 10, inclusive, is responsible in some capacity for the
 3   events herein alleged, or is a necessary party for obtaining appropriate relief.
 4   Plaintiff will seek leave to amend when the true names, capacities,
 5   connections, and responsibilities of the Defendants and Does 1 through 10,
 6   inclusive, are ascertained.
 7
 8     JURISDICTION & VENUE:
 9     12. The Court has subject matter jurisdiction over the action pursuant to 28
10   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
11   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
12     13. Pursuant to supplemental jurisdiction, an attendant and related cause
13   of action, arising from the same nucleus of operative facts and arising out of
14   the same transactions, is also brought under California’s Unruh Civil Rights
15   Act, which act expressly incorporates the Americans with Disabilities Act.
16     14. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
17   founded on the fact that the real property which is the subject of this action is
18   located in this district and that Plaintiff's cause of action arose in this district.
19
20     FACTUAL ALLEGATIONS:
21     15. Plaintiff went to the Store in March 2019 and April 2019 (twice) with
22   the intention to avail himself of its goods, motivated in part to determine if the
23   defendants comply with the disability access laws.
24     16. The Store is a facility open to the public, a place of public
25   accommodation, and a business establishment.
26     17. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
27   to provide accessible parking.
28     18. On information and belief the defendants currently fail to provide


                                               3

     Complaint
        Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 4 of 8




 1   accessible parking.
 2     19. Additionally, on the dates of the plaintiff’s visits, the defendants failed
 3   to provide accessible sales counters.
 4     20. On information and belief the defendants currently fail to provide
 5   accessible sales counters.
 6     21. Finally, on the dates of the plaintiff’s visits, the defendants failed to
 7   provide accessible paths of travel leading to the Store.
 8     22. On information and belief the defendants currently fail to provide
 9   accessible paths of travel leading to the Store.
10     23. Plaintiff personally encountered these barriers.
11     24. By failing to provide accessible facilities, the defendants denied the
12   plaintiff full and equal access.
13     25. The lack of accessible facilities created difficulty and discomfort for the
14   Plaintiff.
15     26. The defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18     27. The barriers identified above are easily removed without much
19   difficulty or expense. They are the types of barriers identified by the
20   Department of Justice as presumably readily achievable to remove and, in fact,
21   these barriers are readily achievable to remove. Moreover, there are numerous
22   alternative accommodations that could be made to provide a greater level of
23   access if complete removal were not achievable.
24     28. Plaintiff will return to the Store to avail himself of its items and to
25   determine compliance with the disability access laws once it is represented to
26   him that the Store and its facilities are accessible. Plaintiff is currently deterred
27   from doing so because of his knowledge of the existing barriers and his
28   uncertainty about the existence of yet other barriers on the site. If the barriers


                                              4

     Complaint
        Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 5 of 8




 1   are not removed, the plaintiff will face unlawful and discriminatory barriers
 2   again.
 3     29. Given the obvious and blatant nature of the barriers and violations
 4   alleged herein, the plaintiff alleges, on information and belief, that there are
 5   other violations and barriers on the site that relate to his disability. Plaintiff will
 6   amend the complaint, to provide proper notice regarding the scope of this
 7   lawsuit, once he conducts a site inspection. However, please be on notice that
 8   the plaintiff seeks to have all barriers related to his disability remedied. See
 9   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
10   encounters one barrier at a site, he can sue to have all barriers that relate to his
11   disability removed regardless of whether he personally encountered them).
12
13   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
14   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
15   Defendants.) (42 U.S.C. section 12101, et seq.)
16     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint.
19     31. Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods and services of any
21   place of public accommodation is offered on a full and equal basis by anyone
22   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
23   § 12182(a). Discrimination is defined, inter alia, as follows:
24             a. A failure to make reasonable modifications in policies, practices,
25                or procedures, when such modifications are necessary to afford
26                goods,     services,     facilities,   privileges,    advantages,      or
27                accommodations to individuals with disabilities, unless the
28                accommodation would work a fundamental alteration of those


                                               5

     Complaint
       Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 6 of 8




 1                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2            b. A failure to remove architectural barriers where such removal is
 3                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                defined by reference to the ADA Standards.
 5            c. A failure to make alterations in such a manner that, to the
 6                maximum extent feasible, the altered portions of the facility are
 7                readily accessible to and usable by individuals with disabilities,
 8                including individuals who use wheelchairs or to ensure that, to the
 9                maximum extent feasible, the path of travel to the altered area and
10                the bathrooms, telephones, and drinking fountains serving the
11                altered area, are readily accessible to and usable by individuals
12                with disabilities. 42 U.S.C. § 12183(a)(2).
13     32. When a business provides parking for its customers, it must provide
14   accessible parking.
15     33. Here, accessible parking has not been provided.
16     34. When a business provides facilities such as sales or transaction counters,
17   it must provide accessible sales or transaction counters.
18     35. Here, accessible sales counters have not been provided.
19     36. When a business provides paths of travel, it must provide accessible
20   paths of travel.
21     37. Here, accessible paths of travel have not been provided.
22     38. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25     39. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28     40. Here, the failure to ensure that the accessible facilities were available


                                             6

     Complaint
        Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 7 of 8




 1   and ready to be used by the plaintiff is a violation of the law.
 2
 3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 5   Code § 51-53.)
 6      41. Plaintiff repleads and incorporates by reference, as if fully set forth
 7   again herein, the allegations contained in all prior paragraphs of this
 8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 9   that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      42. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      43. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      44. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23      45. Although the plaintiff was markedly frustrated by facing discriminatory
24   barriers, even manifesting itself with minor and fleeting physical symptoms,
25   the plaintiff does not value this very modest physical personal injury greater
26   than the amount of the statutory damages.
27
28


                                              7

     Complaint
       Case 5:19-cv-06171-BLF Document 1 Filed 09/30/19 Page 8 of 8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: September 21, 2019        CENTER FOR DISABILITY ACCESS
14
                                      By:
15
16
                                      ____________________________________

17
                                             Amanda Seabock, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
